         Case 2:18-cr-01649-SMB Document 32 Filed 05/30/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ARIZONA


                                   )
United States of America           )               CR-18-01649-PHX-SMB
                                   )
                        Plaintiff, )
                                   )
                  vs.              )
                                   )
Kevin Scott Wynn,                  )
                                   )
                        Defendant. )
                                   )
__________________________________ )

                                           ORDER

       Upon the Court’s consideration of WYNN’s “Sixth Motion for Relief from Conditions of

Release” to travel for business purposes from June 5, 2019 until June 9, 2019 to Panama City,

Florida; from June 9, 2019 until June 12, 2019 to Cheyenne, Wyoming from Panama City; from

June 12, 2019 until June 18, 2019 back to Phoenix, Arizona from Cheyenne; from Phoenix to

Panama City, Florida from June 18, 2019 until June 21, 2019 when WYNN will return to Key

West, Florida on June 21, 2019.

       IT IS HEREBY ORDERED that WYNN be allowed to travel to Panama City, Florida

from June 5, 2019 until June 9, 2019 to for business purposes. IT IS FURTHER ORDERED that

WYNN be allowed to travel from Panama City, Florida to Cheyenne, Wyoming from June 9,

2019 until June 12, 2019. IT IS FURTHER ORDERED that WYNN be allowed to travel from

Cheyenne, Wyoming on June 12, 2019 to Phoenix, Arizona until June 18, 2019; IT IS

FURTHER ORDERED that WYNN be allowed to travel from Phoenix, Arizona on June 18,

2019 back to Panama City, Florida until June 21, 2019; IT IS FURTHER ORDERED that
           Case 2:18-cr-01649-SMB Document 32 Filed 05/30/19 Page 2 of 2



WYNN be allowed to travel from Panama City on June 21, 2019 back home to Key West,

Florida.

       Dated this 30th day of May, 2019.




                                           2
